UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7274



In Re: WILLIAM SHORTER, JR.,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CR-98-192-A)


Submitted:   November 19, 2003            Decided:   December 4, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Shorter, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Shorter, Jr., filed a petition for a writ of mandamus

requesting     this    court   to   order      his    immediate      release   from

incarceration.        He has also filed an amendment to that petition.

Mandamus is a drastic remedy, which will only be granted in

extraordinary circumstances.        In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987) (citing Kerr v. United States Dist. Court, 426 U.S. 394

(1976)). The party seeking mandamus relief has the heavy burden of

showing that he has no other adequate avenue of relief and that his

right to the relief sought is “clear and indisputable.”                     Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980) (citations

omitted); In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138

(4th Cir. 1988). Because Shorter has other means of challenging the

validity of his conviction, we find that he has not met this

burden.

     Accordingly, while we grant Shorter’s motion for leave to

proceed   in   forma    pauperis,   we       deny   his   petition    and   amended

petition for a writ of mandamus.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  PETITION DENIED


                                         2